FANTEX, HOLDINGS, INC.

 

 

 

 

 

June 15, 2012

 

 

Ted Monohon

San Jose, CA



 

 

Re: Employment Terms

 

Dear Ted:

 

Fantex Holdings, Inc., a Delaware corporation (the "Company"), is pleased to
offer you employment in the exempt position of Vice President, Corporate
Controller, in which you will be responsible for such duties as are normally
associated with such position or as otherwise determined by the Chief Executive
of the Company. You will report to David Mullin, the Chief Financial Officer of
the Company and will be headquartered in our facility located in San Francisco.

 

You will be paid at the annual rate of $130,000.00, less payroll deductions and
all required withholdings. Your salary will be payable in accordance with the
Company's standard payroll policies to (subject to required tax withholding and
other authorized deductions). This initial annual salary will be subject to
review and potential adjustment if, and when, the Company raises an additional
round of funding.

 

You shall be eligible to participate in the Company's basic employment benefits
generally available to senior management and all Company employees, as may exist
now or in the future. You shall be eligible to participate in all incentive,
savings and retirement plans, practices, policies and programs maintained or
sponsored by the Company from time to time for the benefit ofits employees or
executive officers generally. You will be eligible for standard benefits, such
as medical insurance, sick leave, vacations and holidays to the extent
applicable generally to other executive officers of the Company. Details about
these benefits will be provided in an Employee Handbook and in Summary Plan
Descriptions, which will be prepared by the Company and made available for your
review in due course.

 

Upon commencement of your employment pursuant to this letter and subject to the
approval of the Company's Board of Directors, the Company will issue to you
35,000 shares of the Company's common stock, par value $0.0001 (such shares, the
"Shares," and the date you commence employment hereunder,  the "Vesting
Commencement Date").  One hundred

 

 

 

 





--------------------------------------------------------------------------------

 



 

Page2

 

percent (100%) of the Shares will be subject to a repurchase option in favor of
the Company (such shares, the "Unvested Shares"). So long as you continue to
provide continuous service to the Company, 729 (1/48) of the Unvested Shares
will be released from the Company’s repurchase option each month following the
Vesting Commencement Date, so that 100% of the

Unvested Shares shall be released from the Company's repurchase option on the
48th month following the Vesting Commencement Date.  The Shares shall otherwise
be subject to the terms

and conditions of a restricted stock purchase agreement to be entered between
you and the Company.

 

 

As a condition of employment, you will be required to sign and comply with
a  Confidential Information and Invention Assignment Agreement, a copy of which
is attached  hereto as Exhibit A, which, among other things, prohibits
unauthorized use or disclosure of Company proprietary information , sign and
return a satisfactory I-9 Immigration form providing sufficient documentation
establishing your employment eligibility in the United States, and  provide
satisfactory proof of your identity as required by United States law. Your
employment is further subject to satisfactory completion of a background
check.  By signing below, you   represent that your performance of services to
the Company will not violate any duty which you may have to any other person or
entity (such as a present or former employer), including obligations concerning
providing services (whether or not competitive) to others, confidentiality   of
proprietary information and assignment of inventions, ideas, patents or
copyrights, and you agree that you will not do anything in the performance of
services hereunder that would violate  any such duty.

 

Notwithstanding any of the above, your employment with the Company is "at will".
This means you may terminate your employment with the Company at any time and
for any reason whatsoever simply by notifying the Company. Likewise, the Company
may terminate your employment at any time and for any reason whatsoever, with or
without cause or advance notice. The at-will nature of our employment
relationship cannot be changed except in a writing signed by the Chief Executive
Officer of the Company or by a duly authorized member of the Board.

 

If you accept this offer, this letter and the Confidential Information and
Invention Assignment Agreement shall constitute the complete agreement between
you and Company with respect to the terms and conditions of your employment. Any
prior or contemporaneous representations (whether oral or written) not contained
in this letter or the Confidential Information and Invention Assignment
Agreement or contrary to those contained in this letter or the Confidential
Information and Invention Assignment Agreement, that may have been made to you
are expressly cancelled and superseded by this offer.

 

(signature page follows)

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



Please sign and
date this letter, and return it to me by June 20, 2012 if you wish to accept
employment at the Company under the terms described above. If you accept our
offer, we would
like you to commence your employment with us as soon as practicable.

 

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely,

 

Fantex Holdings, Inc.

 

 

 

By:/s/ David Mullin Name: David Mullin

Title:  Chief Financial Officer

 

 

Accepted by:

 

 

 

/s/ Ted Monohon                             

 

6/16/2012                                         

Date



--------------------------------------------------------------------------------